                         UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                              )
 GUILFORD COLLEGE, et al.                     )
                                              )
               Plaintiffs,                    )
                                              )
 v.                                           )        Civil Action No. 1:18-cv-0891
                                              )
 KIRSTJEN NIELSEN, in her                     )
 official capacity as Secretary of            )
 Homeland Security, et al.,                   )
                                              )
               Defendants.                    )
                                              )

                             DEFENDANTS’ MOTION TO DISMISS

       Under Federal Rules of Civil Procedure 12(b)(1) and (6), Defendants hereby move this

Court to dismiss Plaintiff’s Complaint because this Court no longer has jurisdiction over Plaintiffs’

claims or because Plaintiffs have failed to state a claim upon which relief may be granted. The

grounds for this motion are set forth in the accompanying memorandum of points and authorities.

A proposed order is attached.

Dated: January 9, 2019                      Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            WILLIAM C. PEACHEY
                                            Director

                                            GLENN M. GIRDHARRY
                                            Assistant Director

                                        By: /s/ Joshua S. Press
                                           JOSHUA S. PRESS
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division
                                           Office of Immigration Litigation




       Case 1:18-cv-00891-LCB-JEP Document 30 Filed 01/10/19 Page 1 of 3
                            District Court Section
                            P.O. Box 868, Ben Franklin Station
                            Washington, DC 20044
                            Phone: (202) 305-0106
                            Facsimile: (202) 305-7000
                            e-Mail: joshua.press@usdoj.gov

                            Attorneys for Defendants




Case 1:18-cv-00891-LCB-JEP Document 30 Filed 01/10/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I certify that on January 9, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system, which will deliver a copy to all counsel of record.


                                         By: /s/ Joshua S. Press
                                             JOSHUA S. PRESS
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division




      Case 1:18-cv-00891-LCB-JEP Document 30 Filed 01/10/19 Page 3 of 3
